GRACO INC.
EXECUTIVE OFFICER
BONUS PLAN

1.         Definitions. When the following terms are used herein with initial
capital letters, they shall have the following meanings:

 

1.1    Base Salary – the annual fixed salary paid to a Participant because of
the position he/she holds.


 

1.2    Bonus Award – the incentive structure established for each Participant by
the Compensation Committee for each Performance Period pursuant to Section 3.1
hereof.


 

1.2    Bonus Payment – means an amount payable to a Participant pursuant to
Section 3.2 hereof.


 

1.3    Compensation Committee — the Management Organization and Compensation
Committee of the Board of Directors of Graco Inc.


 

1.4    Code — the Internal Revenue Code of 1986, as it may be amended from time
to time, and any proposed, temporary or final Treasury Regulations promulgated
thereunder.


 

1.5    Company - Graco Inc., a Minnesota corporation, and any of its affiliates
that       adopt the Plan.


 

1.6    Eligible Employee — any executive officer of the Company designated by
the Compensation Committee.


 

1.7    Participant — an Eligible Employee designated by the Compensation
Committee as subject to the Plan.


 

1.8    Performance Period - the Company's fiscal year.


 

1.9    Plan - this Executive Officer Bonus Plan.


 

1.10 Performance Target(s) — the financial and other target(s) established by
the Compensation Committee for a Performance Period and reflected in a document
adopted by the Compensation Committee in accordance with the terms of this Plan.
The Financial Performance Target(s) shall be tied to one or more of the
following financial measures: consolidated net sales, consolidated net earnings,
divisional net sales, regional net sales, divisional earnings, regional
earnings, consolidated pre-tax earnings, consolidated operating earnings,
earnings before interest and taxes, earnings before interest, taxes,
depreciation, and amortization, operating cash flow, return on equity, return on
assets, or earnings per share [hereinafter “Financial Measure(s)"] for the
applicable Performance Period, all as computed in accordance with generally
accepted accounting principles as in effect from time to time and as applied by
the Company in the preparation of its financial statements, and subject to other
special rules and conditions as the Compensation Committee may establish. Any
Financial Measure may be stated in absolute terms or as compared to any other
company or companies. Where the Compensation Committee deems it appropriate, it
may select one or more non-financial measures [hereinafter “Non-Financial
Measures”] to evaluate the performance of a Participant in addition to one or
more Financial Measures. All Non-Financial Measures shall be applied in a manner
consistent with usual Company practice and such rules and conditions as the
Compensation Committee may establish.



2.         ADMINISTRATION.

 

2.1    Authority of Compensation Committee. The Compensation Committee shall
have the authority to select applicable Financial and Non-Financial Measures,
identify the weights thereof, establish Performance Targets, determine the
relationship between Performance Targets and Bonus Payments and otherwise
administer the Plan. Such authority shall include making adjustments in Bonus
Payments based on unusual or unique circumstances, and determining the impact of
acquisitions, divestitures or other major unusual events on the achievement of
Performance Targets . The Compensation Committee’s interpretation of the Plan
and of any Bonus Payments made or to be made under the Plan shall be final and
binding on all persons with an interest therein. The Compensation Committee
shall have the power to establish regulations to administer the Plan and to
change such regulations.


3.          Bonus for each Performance Period.

 

3.1    Bonus Award — Each Performance Period, the Compensation Committee shall
designate the Participants in the Plan for that Performance Period; select
applicable Financial and Non-Financial Measures; identify the weights thereof;
establish Performance Targets; and determine the relationship between
Performance Targets and Bonus Payments. Such determinations shall be
memorialized in written documents adopted by the Compensation Committee.


 

3.2    Bonus Payment – Following the close of each Performance Period and prior
to the making of any Bonus Payment, the Compensation Committee shall determine
whether and to what extent Performance Target(s) and all other factors upon
which the Bonus Payment is based have been attained by each Participant.


 

3.3   Limitations


 

a.    If Performance Targets are not achieved — If Performance Targets are not
achieved during the Performance Period, the Compensation Committee may decide to
pay a bonus to the Participant, but must state the bases for its decision in
writing.


 

b.    Pro-ration or elimination of Bonus Payment — Participation in the Plan
ceases with resignation, termination, retirement, death or long-term disability.
A Participant who resigns or is terminated effective during the Performance
Period is ineligible for a bonus payment unless the Compensation Committee
directs otherwise. A Participant who is employed by the Company through the last
day of the fiscal year shall be eligible for a Bonus Payment. A Participant who
retires, dies or becomes eligible for long-term disability benefits under the
Company’s long-term disability benefit plan during the Performance Period may be
paid a bonus in accordance with the direction of the Compensation Committee. For
purposes of this Plan, a Participant who has attained age 65, or age 55 and 10
years of service with the Company or an affiliate shall, upon termination for
any reason other than “cause” (as defined below) be deemed to have retired. As
used herein, the term “cause” shall mean termination as a result of gross
misconduct, commission of a felony or material breach of the Company’s Conduct
of Business Guidelines.


4.         Time and Form of Payments; Taxability — Subject to any deferred
compensation election pursuant to any such plans of the Company, a Bonus Payment
shall be made to the Participant in one or more cash payments within thirty (30)
days after the Compensation Committee has confirmed that the Performance
Target(s) and all other factors upon which the Bonus Payment for the Participant
is based have been achieved.

 

4.1    Nontransferability — Participants and beneficiaries shall not have the
right to assign, encumber or otherwise anticipate the payments to be made under
the Plan, and the benefits provided hereunder shall not be subject to seizure
for payment of any debts or judgments against any Participant or any
beneficiary.


 

4.2    Tax Withholding — In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of a
Participant, are withheld or collected from such Participant.


5.         Amendment — The Compensation Committee may amend the Plan
prospectively at any time and for any reason deemed sufficient by it without
prior notice to any person affected by the Plan.

6.         Miscellaneous

 

6.1    Effective Date — January 1, 2005


 

6.2    Term of the Plan — The Plan shall continue in existence until
affirmatively discontinued or terminated by the Committee. No Bonus Payment
shall be granted after the termination of the Plan; provided, however, that a
Bonus Payment with respect to a Performance Period which begins before such
termination may be made thereafter.


 

6.3    Headings — Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


 

6.4    Applicability to Successors — The Plan shall be binding upon and inure to
the benefit of the Company and each Participant, the successors and assigns of
the Company, and the beneficiaries, personal representatives and heirs of each
Participant. If the Company becomes a party to any merger, consolidation or
reorganization, this Plan shall remain in full force and effect as an obligation
of the Company or its successors in interest.


 

6.5    Employment Rights and Other Benefit Programs


 

a.    The provisions of the Plan shall not give any Participant any right to be
retained in the employment of the Company. In the absence of any specific
agreement to the contrary, the Plan shall not affect any right of the Company,
or of any affiliate of the Company, to terminate, with or without cause, the
Participant’s employment at any time. The Plan shall not replace any contract of
employment, whether oral or written, between the Company and any Participant,
but shall be considered a supplement thereto.


 

b.    Bonus Payments received by a Participant pursuant to the Plan shall not be
deemed a part of the Participant’s regular, recurring compensation for purposes
of the termination, indemnity or severance pay law of any country and shall not
be included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or any affiliate unless expressly so provided by such plan, contract or
arrangement, or unless the Compensation Committee expressly determines that a
Bonus Payment or portion of a Bonus Payment should be included to accurately
reflect competitive practices or to recognize that a Bonus Payment has been made
in lieu of a portion of competitive cash compensation.


 

6.6    No Trust or Fund Created — The Plan shall not create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any affiliate and a Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company or
any affiliate pursuant to the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company or of any affiliate.


 

6.7    Governing Law — To the extent that federal law does not otherwise
control, the validity, construction and effect of the Plan or any bonus payable
under the Plan shall be determined in accordance with the laws of the State of
Minnesota.


 

6.8    Severability — If any provision of the Plan is or becomes or is deemed to
be invalid, illegal or unenforceable in any jurisdiction such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Compensation
Committee, materially altering the purpose or intent of the Plan, such provision
shall be stricken as to such jurisdiction, and the remainder of the Plan shall
remain in full force and effect.


 

6.9    Qualified Performance-Based Compensation — All of the terms and
conditions of the Plan shall be interpreted in such a fashion as to qualify all
compensation paid hereunder as qualified performance-based compensation within
the meaning of Section 409A of the Code.
